DETAILED ACTION
Response to Amendment
This is a Final Office Action in response to Applicants Amendment filed on March 18, 2022.  Claims 1, 2, 8, 9, 14 and 15 have been amended.  Claims 1-20 are still pending and presented for further examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avedissian et al (hereinafter, “Avedissian” U.S. Pub. No. 2013/0283301) in view of Benfield et al (hereinafter, “Benfield”, U.S. Pub. No. 2020/0111173).
As per claims 1, 8 and 14
accessing a video file (paragraph 0084; Avedissian discloses providing a social networking application for accessing a video review);
receiving information about an object (i.e. product), the information including a link to a merchant portal or web page through which the object may be purchased (paragraphs 0078 and 0101; Avedissian discloses receiving information about the reviewed product including a link that enables a viewer to navigate a browser to an external website to purchase the reviewed product);
combining the video file and information about the object into a social media post (paragraphs 0131-0132 and 0166; Avedissian discloses posting the video of the reviewed product in a social media post); and
delivering the social media post to consumers (paragraphs 0131 and 0132; Avedissian discloses sending the social media post users or followers).
Although the system disclosed by Avedissian discloses substantial features of the claimed invention, it does not explicitly disclose:
generating guidance for a creator of the video filed based on the combined video file and information about the object.
Benfield discloses data processing system for managing activities linked to multimedia content comprising:
generating guidance for a creator of the video filed based on the combined video file and information about the object (paragraphs 0038 and 0343).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Avedissian by incorporating or implementing monitoring comments of the review 
As per claims 2, 9 and 15, Avedissian discloses the invention substantially as claims discussed above.
determining a correlation between a frame of the video and the object by determining a correlation between the object within the video frame and the information about the object (paragraph 0144), and extracting and storing coordinates of the object within the video frame (paragraphs 0142 and 0159).
However, Avedissian does not explicitly disclose:
wherein generating the guidance for the creator of the video file based on the determined correlation.
Benfield discloses data processing system for managing activities linked to multimedia content comprising:
wherein generating the guidance for the creator of the video file based on the determined correlation (paragraphs 0038 and 0343).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Avedissian by incorporating or implementing monitoring comments of the review videos for providing feedback and guidance to the video-maker regarding areas to improve upon. 
As per claims 3, 10 and 16, Avedissian discloses:
mapping the coordinates of the object within the video frame to an external address (paragraphs 0142 and 0159).
As per claims 4, 11 and 17
wherein a user interaction with the object within the video frame provides the user with further information about the object (paragraph 0162).
As per claims 5 and 18, Avedissian discloses:
wherein the external address is a uniform resource locator (URL) (paragraph 0159).
As per claims 6, 12 and 19, Avedissian discloses
incorporating a decoration of the object in the video frame (paragraph 0118).
As per claims 7, 13 and 20, Avedissian disclose:
wherein the decoration is one of a bounding box, glitter effects, or highlighting effects (paragraph 0118).

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
5.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
March 22, 2022